Case 2:20-cv-02007-MEF Document 20                  Filed 11/16/20 Page 1 of 2 PageID #: 780




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

BRENDA K. RIDLEY                                                                         PLAINTIFF


V.                             CIVIL NO. 2:20-cv-2007-MEF


ANDREW M. SAUL, Commissioner
Social Security Administration                                                         DEFENDANT


                                       FINAL JUDGMENT


       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying her

claim for disability benefits. The parties have consented to entry of final judgment by the United

States Magistrate Judge under the provisions of 28 U.S.C. § 636(c). The Court, having reviewed

the administrative record, the briefs of the parties, the applicable law, and the parties having waived

oral argument, finds as follows, to-wit:

       Consistent with the Court’s ruling from the bench, the decision of the Commissioner of

Social Security is reversed and remanded for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g).

       The Court does not find substantial evidence to support the ALJ’s RFC determination in

this case. The ALJ considered evidence of Plaintiff’s upper extremity impairment, concluding that

the impairments in her right upper extremity, resulting from a right elbow dislocation and carpal

tunnel syndrome, were severe; however, he dismissed the assessment of treating Nurse Practitioner

Christina Metcalf, who concluded Plaintiff could lift and carry less than 10 pounds and, sit, stand,

and walk about 5-6 hours in an 8-hour workday. Nurse Metcalf’s assessment is well supported by
Case 2:20-cv-02007-MEF Document 20                   Filed 11/16/20 Page 2 of 2 PageID #: 781




her own exams, documenting a limited range of motion in Plaintiff’s right upper extremity, as well

as the exams of Dr. John Finck and Dr. Holly Jumper documenting the same. Dr. Jumper also

noted some limitation in Plaintiff’s fine motor movement, dexterity, and the ability to grasp objects

with her right hand.

       Despite this evidence, the ALJ concluded Plaintiff could perform medium work with

frequent handling and fingering. Medium work requires the ability to lift and/or carry 25 pounds

frequently and 50 pounds occasionally. The term frequent is defined as an activity that occurs

between one-third and two-thirds of the time. The vocational expert testified that there would be

no medium level jobs available to the Plaintiff if she were unable to frequently handle and finger

with her right hand. As such, the Court does not find substantial evidence in the record to support

the ALJ’s RFC determination. Therefore, remand is necessary to allow the ALJ to reconsider

Plaintiff’s RFC.

       IT IS SO ORDERED AND ADJUDGED on this 16th day of November 2020.

                                                       /s/ Mark E. Ford
                                                       HON. MARK E. FORD
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 2
